Case 1:19-cv-05183 Document1 Filed 06/03/19 Page 1 of 2

JS 44C/SDNY CIVIL COVER SHEET

REV. 06/01/17
The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pteadings or
other papers as required by law, except as provided by local rutes of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS DEFENDANTS
Sprinkle of Jesus, Corp. Kieara Simmons

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER ATTORNEYS (IF KNOWN)
Keith White, PLLC

198A Rogers Avenue

Brooklyn, NY 11225

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHIGH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF GAUSS
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

Breach Non-Disclosure Agreement, 28 U.S.C. §§ 1332

Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No[-]Yes[]

If yes, was this case Vol.[“] Invol. [[] Dismissed. No [7] Yes [[] If yes, give date & Case No.

IS THIS AN INTERNATIONAL ARBITRATION CASE? No [=] Yes oO
(PLACE AN [x] IN ONE BOX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL INJURY FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
[) 367 HEALTHCARE! 375 FALSE CLAIMS
(} 110 INSURANCE [ ] 310 AIRPLANE PHARMACEUTICAL PERSONAL | ] 625 DRUG RELATED { ]422 APPEAL eI
{]120 MARINE [ ]315 AIRPLANE PRODUCT INJURY/PRODWCT LIABILITY“ geipune OF PROPERTY 28 USC 158 (1376 QUI TAM
{ ] 130 MILLER ACT LIABILITY { ] 365 PERSONAL INJURY 21 USC 881 [ ] 423 WITHDRAWAL | ]400 STATE
[]140 NEGOTIABLE [ ] 320 ASSAULT, LIBEL & PRODUCT LIABILITY 1 1 690 OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER [ ]368 ASBESTOS PERSONAL | ]410 ANTITRUST
{ ] 150 RECOVERY OF —_[ } 330 FEDERAL INJURY PRODUCT { ]430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS’ LIABILITY PROPERTY RIGHTS { ]450 COMMERCE
ENFORCEMENT LIABILITY [ ]}480 DEPORTATION
OF JUDGMENT —[_ ] 340 MARINE PERSONAL PROPERTY [ ]820 COPYRIGHTS [ } 470 RACKETEER INFLU-
151 MEDICARE ACT __[ ] 345 MARINE PRODUCT { ]830 PATENT ENCED & CORRUPT
152 RECOVERY OF LIABILITY [ ]370 OTHER FRAUD 7 ORGANIZATION ACT
DEFAULTED [ 1350 MOTOR VEHICLE [1371 TRUTH IN LENDING ( ]835 PATENT-ABBREVIATEO NEW DRUG APPLICATION (RICO)
STUDENT LOANS [ ] 355 MOTOR VEHICLE [ ]840 TRADEMARK [ ] 480 CONSUMER CREDIT
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY [ ]490 CABLE/SATELLITE TV
[ ] 153 RECOVERY OF —[_] 360 OTHER PERSONAL
OVERPAYMENT INJURY ( ]380 OTHER PERSONAL LABOR [ ] 861 HIA (1395¢f) [ ] 850 SECURITIES/
OF VETERAN'S —_[_] 362 PERSONAL INJURY - PROPERTY DAMAGE { ] 862 BLACK LUNG (923) COMMCDITIES/
BENEFITS MED MALPRACTICE [ }385PROPERTY DAMAGE = [ ] 710 FAIR LABOR [ ] 863 DIWC/DIWW (405(q)) EXCHANGE
[ ] 160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT | } 864 SSID TITLE XVI
SUITS [ ] 720 LABOR/MGMT [ } 865 RSI (405(g))
(x) 190 OTHER PRISONER PETITIONS RELATIONS [ ]890 OTHER STATUTORY
CONTRACT [ ] 463 ALIEN DETAINEE [ ] 740 RAILWAY LABOR ACT ACTIONS
{1195 CONTRACT [ ] 510 MOTIONS TO [] 751 FAMILY MEDICAL FEDERAL TAX SUITS [ ]891 AGRICULTURAL ACTS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE | AVE ACT (FMLA)
LIABILITY 28 USC 2255 [ } 870 TAXES (U.S. Plaintiff or
[ ) 196 FRANCHISE CIVIL RIGHTS [ ]§30 HABEAS CORPUS [ ]}790 OTHER LABOR Defendant) [ ] 893 ENVIRONMENTAL
[ ]535 DEATH PENALTY LITIGATION (}871 IRS-THIRD > PARTY MATTERS
[ ]540 MANDAMUS & OTHER = [ ] 791 EMPL RET I 895 FREEDOM OF
(440 Nevis SECURITY ACT (ERISA) Mee REO RMATION ACT
REAL PROPERTY | 1441 VOTING IMMIGRATION [ ] 896 ARBITRATION
{ }210 LAND 442 EMPLOYMENT PRISONER CIVIL RIGHTS [ | 899 ADMINISTRATIVE
PROCEDURE ACT/REVIEW OR
CONDEMNATION 443 HOUSING/ [ ] 462 NATURALIZATION APPEAL OF AGENCY DECISION
(1220 FORECLOSURE ACCOMMODATIONS §[ ] 550 CIVIL RIGHTS APPLICATION
[ ] 230 RENT LEASE & [ 1445 AMERICANS WITH [ ] 555 PRISON CONDITION ~—[_ ] 465 OTHER IMMIGRATION | ] 950 CONSTITUTIONALITY OF
EJECTMENT DISABILITIES - [ ] 860 CIVIL DETAINEE ACTIONS STATE STATUTES
[ ] 240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT
[ ]245 TORT PRODUCT [ ]446 AMERICANS WITH
UABILITY DISABILITIES -OTHER
[ ] 290 ALL OTHER [ ] 448 EOUCATION
REAL PROPERTY

Check if demanded in complaint:
DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.

 

 

 

 

CHECK IF THIS IS ACLASS ACTION AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 137
UNDER F.R.C.P. 23 IF SO, STATE:
DEMAND $ 1,000 , 000.0 OTHER JUDGE DOCKET NUMBER.

 

Check YES only if cemfrsed in complaint
JURY DEMAND: M’yes CNO NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form !H-32).
Case 1:19-cv-05183 Document 1 Filed 06/03/19 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
Be) 4 original ; [_]2 Removed from [_]3 Remanded (114 Reinstatedor ([] 5 Transferred from 6 titigation o7 popeat to pistict
Proceeding State Court FO ate Reopened (Specify District) (Transferred) Magistrate Judge
Qa. all parties represented
U P Court oO 8 Muitidistrict Litigation (Direct File)
oO b. Atleast one party
Is pro se.

(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE

[11 us. PLAINTIFF [[J2 U.S.DEFENDANT [[]3 FEDERAL QUESTION

(U.S. NOT A PARTY)

(%]4 DIVERSITY

CITIZENSHIP BELOW.

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE (]l1 (11 CITIZEN OR SUBJECT OF A [13013 INCORPORATED and PRINCIPALPLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 [x2 INCORPORATED or PRINCIPAL PLACE [ae] 4[ 14 FOREIGN NATION 116 {16

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
1510 Castle Avenue Suite 335
Bronx, NY 10462

DEFENDANT(S) ADDRESS(ES) AND COUNTY (IES)

1348 Carrick Court
Middleton, Delaware 19709

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN

THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

THIS ACTION SHOULD BE ASSIGNED TO:

Check one:

DATE 06/03/2019 “siGNATURE OF ATTORNEY OF RECORD

RECEIPT #

Magistrate Judge is to be designated by the Clerk of the Court.

Magistrate Judge

L] WHITE PLAINS

[#] MANHATTAN

ADMITTED TO PRACTICE IN THIS DISTRICT

[] NO

[xg YES (DATE ADMITTED Mo.June Yr, 2016)
Attorney Bar Code # 4954334

is so Designated.

 

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)

Clear Form, Save

 
